          Case: 3:15-cr-00078-wmc Document #: 194-1 Filed: 01/10/19 Page 1 of 1
  ATWLL 535.03 *                           I NMATE PROFILE                     *       01-09-2019
PAGE 001 OF 00 1                                                                       12:55:19
                09031-090                     REG
REGNO : 09031 - 090                            FUNCTION : PRT DOB/AGE . :            -1986 / 32
NAME . : GROCE , MONTA                                        R/S/ETH.:      B/M/O        WALSH: YES
RSP .. : P18-PROLONGED I - T FOR 2018                         MI LEAGE.:
PHONE: N/A                           FAX : N/A
ARS ASSIGNMENT . . : ADMITTED TO IN- TRANSI T, DEC            FBI NO .. :    777770FC7
ARS DATE/TIME .. . : 12 - 12-2018/0530                        INS NO . . :   N/A
 PROJ REL METHOD: GOOD CONDUCT TIME RELEASE                   SSN . .... :   387967894
 PROJ REL DATE .. : 11 - 11 - 2036            PSYCH: NO       DETAINER:      NO        CMC . . : YES
                                    RELEAS E DESTINATION
          AGENCY . . ...... .. . . . . . :
          DST ASSIGNMENT ... . ... : USM-WISCONSIN, WESTERN DIST
          ADDRESS ..... . . .. ... . . :

OFFN/CHG RMKS: 15-CR - 78 - WMC-01,SEX TRAFFICKI NG,TRANSPORT PROSTITUTION,DISTB
OFFN/CHG RMKS: NARCOTICS,USED F/A DUR DRG TRAFC,RETALIATION,25YR/20YR SRT .
  FACL CATEGORY   - - - - - CURRENT ASSIGNMENT - - - - - - EFF DATE TIME
  ATW ADM-REL     FED WRIT      RELEASE ON FEDERAL WRIT           07 - 24 - 2018 0925
  P1 8 ADM-REL    A- ADMIT 12 ADM ITTED TO IN - TRANSIT, DEC      12 - 12 - 2018 0530
  P18 CARE LEVEL CAREl          HEALTHY OR S I MPLE CHRONIC CARE 12-28 - 2016 1329
  P18 CARE LEVEL CAREl-MH       CAREl-MENTAL HEALTH               12-08-2016 0928
  P18 CASE MGT    BIR CERT N BIRTH CERTIFICATE - NO               10-24 - 201 7 1432
  P18 CASE MGT    CFSI          CERT FOOD SINCERI TY INELIG I BLE 04 -06 - 2017 1328
  P18 CASE MGT    DEPEND Y      DEPENDENTS UNDER 21 - YES         10 - 24-2017 1432
  P18 CASE MGT    PHOTO ID N PHOTO ID - NO                        10-24-201 7 1432
  P18 CASE MGT    RPP PART      RELEASE PREP PGM PARTICIPATES 12-14-20 1 7 1230
  P18 CASE MGT    SO NOTIFY SEX OFFENDER NOTIFIED - YES           10-24 - 2017 1432
  P1 8 CAS E MGT  SSN CARD N SOCIAL SECURITY CARD - NO            10-24-201 7 1432
  P18 CAS E MGT   VET P/S N PARENT/SPOUS E VETERAN - NO           10 - 24-2017 1432
  P18 CASE MGT    VETERAN N VETERAN - NO                          10 - 24 - 2017 1432
  P1 8 CASE MGT   VWP AUTO      VICTIM/WITNESS PGM AUTO UPDATE 11-04-2016 0645
  PlB CAS E MGT   V94 CVA913 V94 CURR VIOL ON/AFTER 91 394        12 - 12 - 2016 1055
  PlB CASE MGT    V94 PV5       V94 PAST VIOL-NO NOTIF HS ED5TH 08-14-2017 1224
  PlB CASE MGT    WA W CONV WALSH ACT HIST WITH CONVICTION 11-03-2016 1433
  PlB CORR SVCS REQD MONTR REQU I RED MONITORING                  10-02- 2 017 2052
  P18 CUSTODY     IN            IN CUSTODY                        11 - 03-2016 1433
  P1 8 DRUG PGMS DAP NO I NT DRUG ABUSE PROGRAM NO INTEREST 12- 0 9-2 016 0845
  P18 DRUG PGMS ED PART R DRUG EDUCATI ON PARTICIPNT - REQD 06 - 18 - 2018 1421
  PlB DESIG/SENT SIERRA         TEAM S IERRA                      11 - 03 - 2016 1433
  PlB DESTNATION USM-WIW        USM-WISCONSIN , WESTERN DI ST     07-18 - 2018 1035
  PlB EDUC INFO ESL HAS         ENGLI SH PROFICIENT               12 - 11-2016 1126
  PlB EDUC INFO GED EN          ENROLL GED NON-PROMOTABLE         12 - 11-2016 1126
  P18 FIN RESP    PART          FINANC RESP - PARTICIPATES        08-22-20 1 7 1416
  P18 LEVEL       HIGH          SECUR I TY CLASSIFICATION HIGH    11 - 03 - 2016 1443
  P18 MED DY ST NO PAPER        NO PAPER MEDI CAL RECORD          11 - 18-2016 1511
  P18 MED DY ST REG DUTY        NO MEDICAL RESTR -- REGULAR DUTY 12-28- 2 016 1339
  P18 MED DY ST YES F/S         CLEARED FOR FOOD SERVICE          1 2- 28 - 2016 1 3 39
  P18 PSYCH TRMT CHG DECL       CHALLENGE DECLINE                 1 0 - 30-2017 1220
  P18 PSYCH TRMT RHU COMP       RHU PROGRAM COMPLETE              07-18-2018 1438
  P1 8 RELIGION   PAGAN         PAGAN                             06-02-2017 1641

80017          WARNING : NOTIFI CATIONS ARE REQUIRED PER P . S . 1490 . 06
GOOOO          TRANSACTI ON SUCCESSFULLY COMPLETED
